Title: To Thomas Jefferson from John Carr, 20 November 1802
From: Carr, John
To: Jefferson, Thomas


          
            Dear Sir
            Charlottesville Nov. 20h. 1802
          
          I have ventured to enclose to you the Character of a young man who has served me faithfully for some considerable time. You will see from the enclosed in what degree of Estemation he stands with a respectable part of the citizens of Albemarle. many, very many more who know his worth would have subscribed their names to the enclosed if they had been requested, but I considered the number who have annexed their names as sufficient to place him in such a point of view any where, as to cause him to be well received; It was not designed when obtained, for the purpose it is now enclosed to you, The young man intended to travel to the North western teritory, but engagments he has since made has put it out of his power to make the intended tour; It is his wish now to be engaged in some active employment; and if any office under the general government could be obtaind it would be greatly prefered by him; his merits entitle him to promotion, his industry may be equaled it cannot be surpassed, his integrity is equal to any mans; indeed I consider him a young man of such worth, that it is a pity he should remain in obscurity he is poor but from his known and maked attention to and ability to perform any Business he has heretofore been engaged in, he could obtain any security that might be requird for the faithful performance of any office he might be appointed to fill. If Sir, any employment can be obtained for him, a letter to me in Charlottesville will be recd., with thankfulness, and afford the highest satisfaction, that it has been in my power to with the aid of others to, promote a deserving and meretorious young man. 
          I am Dear Sir with the highest statements of respect and esteem Your Obt Sert
          
            John Carr
          
        